—Judgment unanimously *928affirmed. Memorandum: Defendant’s conviction following a jury trial of promoting prison contraband in the first degree (Penal Law § 205.25 [2]) arose from a fight between defendant and another inmate in a prison recreation yard during which defendant used a razor-type weapon. Defendant failed to preserve for our review his contention that the trial court’s instruction to the jury on reasonable doubt improperly diluted the People’s burden of proof (see, People v Robinson, 88 NY2d 1001; People v Swift, 241 AD2d 949, 950, lv denied 91 NY2d 881, 1013). In any event, the instruction on reasonable doubt, when viewed as a whole, conveyed the proper standard (see, People v Paris, 229 AD2d 926, lv denied 88 NY2d 1070; People v Swift, supra, at 950).
Defendant also failed to preserve for our review his contention that the proof is legally insufficient to establish that he knowingly obtained or possessed prison contraband (see, People v Gray, 86 NY2d 10, 19; People v Cona, 49 NY2d 26, 33). In any event, according the People the benefit of every reasonable inference (see, People v Ford, 66 NY2d 428, 437; People v Lewis, 64 NY2d 1111, 1112), we conclude that the testimony of the inmate records coordinator is legally sufficient to establish that defendant received an inmate rule book containing a written prohibition and description of contraband (see generally, People v Williams, 84 NY2d 925; People v Bleakley, 69 NY2d 490, 495).
Lastly, we reject the contention that defendant was deprived of effective assistance of counsel. The record establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708). (Appeal from Judgment of Cayuga County Court, Contiguglia, J. — Promoting Prison Contraband, 1st Degree.) Present — Lawton, J. P., Wisner, Pigott, Jr., Hurl-butt and Scudder, JJ.